         Case 1:19-cv-01385-KPF Document 15 Filed 06/18/19 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 LESHAWN DAWSON, on behalf of himself and
 all others similarly situated,
                                                            Case No. l:19-cv-01385-KPF
                       Plaintiffs,
                                                         STIPULATION OF DISMISSAL
                     -against-


  SHOPSTYLE INC.,
                       Defendant.



         IT IS HEREBY STIPULATED AND AGREED by and between the parties and their

respective counsel, that the above-entitled action against Defendant, shall be and hereby is

dismissed with prejudice and without costs, or disbursements, or attorneys' fees to any party,

pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.


Dated:    Brooklyn, New York
          June 18,2019



By:_________________
Joseph H. Mizrahi, Esq.
Cohen & Mizrahi LLP
300 Cadman Plaza West, 12th FI.
 Brooklyn, New York 11201                           New York, NY 10112
joseph@cml. legal                                   SKirby@sheppardmullin.com
Attorney for Plaintiff                              Attorney for Defendant
